Exhibit 10.15
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement (this “Amendment”), dated as
of the 31st day of December, 2008, is entered into by and between ScissorTail
Energy, LLC (“Employer”) and Sharon Robinson (“Employee”). Capitalized terms not
otherwise defined in this Amendment shall have the meaning set forth in the
Employment Agreement (as defined below).
     WHEREAS, Employee and Employer entered into the Employment Agreement dated
as of August 1, 2005 (the “Employment Agreement”);
     WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) has made it necessary to amend the Employment Agreement in certain
respects and, in connection therewith, Employee and Employer desire to enter
into this Amendment;
     NOW, THEREFORE, in consideration of the premises and mutual promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Employer and Employee hereby agree
as follows:
     1. The following provisions shall be added at the end of Section 4.2 of the
Employment Agreement:
“Any bonus earned by Employee pursuant to this Section 4.2 will be paid no later
than March 15th following the end of the calendar year to which it relates”.
     2. The following provisions shall be added at the end of Section 5.2 of the
Employment Agreement:
“Any severance payment pursuant to this Section 5.2 shall be paid promptly
following the effective date of the termination of Employee’s employment but in
no event later than two and one-half months following the end of the calendar
year in which such termination occurred.”
     3. The first two sentences of Section 5.3 of the Employment Agreement shall
be deleted and the following shall be substituted therefor:
“In the event Employee is terminated on or within one year following a Change of
Control of Employer or a Change of Control of Company for reasons other than
those set forth in Section 5.1(a), Employee shall be entitled to a severance
payment as set forth in Section 5.2, which payment shall be made promptly
following the effective date of the termination of Employee’s employment but in
no event later than two and one-half months following the end of the calendar
year in which such termination occurred. In addition, pursuant to the terms of
the LTIP and the applicable awards, upon a Change of Control of Company or a
Change of Control of Employer, all outstanding awards (including, without
limitation, those specified in Section 4.3 above) shall automatically vest or
become exercisable, as the case may be; provided, however, that with respect to

 



--------------------------------------------------------------------------------



 



any such award that constitutes deferred compensation within the meaning of
Section 409A of the Code, the timing of payment of such award shall not be
accelerated unless the Change of Control constitutes a 409A Change of Control.”
     4. The following definition shall be added to the end of Section 5.3 of the
Employment Agreement:
“409A Change of Control’ shall mean the occurrence of a change of control event
(as defined in Treasury regulation section 1.409A-3(i)(5)) with respect to the
Company.”
     5. The Employment Agreement shall be revised to add the following new
Section 17:
“17. Application of Section 409A of the Internal Revenue Code.
     (a) Delayed Payment Restriction. Notwithstanding any provision in this
Agreement to the contrary, if any payment or benefit provided for herein or
pursuant to any other agreement or plan of the Company to which Employee is
entitled to any payment or benefit would be subject to additional taxes and
interest under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) if the Employee’s receipt of such payment or benefit is not delayed
until the Section 409A Payment Date, then such payment or benefit shall not be
provided to Employee (or Employee’s estate, if applicable) until the
Section 409A Payment Date. For purposes of this Agreement, “Section 409A Payment
Date” shall mean the earlier of (1) the date of the Employee’s death or (2) the
date which is six months after the date of termination of the Employee’s
employment with the Company. Employee hereby agrees to be bound by the Company’s
determination of its “specified employees” (as such term is defined in
Section 409A of the Code) in accordance with any of the methods permitted under
the regulations issued under Section 409A of the Code.
     (b) Separation from Service. For purposes of this Agreement, references
Employee’s termination of employment will be interpreted consistently with the
term “separation from service” within the meaning of Section 409A of the Code.
     (c) References to Section 409A. References in this Agreement to
Section 409A of the Code include both that section of the Code itself and any
regulations and authoritative guidance promulgated thereunder.”
     6. This Amendment may be executed in two or more counterparts each of which
shall be deemed an original but which taken together shall constitute one and
the same instrument.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first written above.

              SCISSORTAIL ENERGY, LLC
 
       
 
  By:   /s/ John R. Eckel, Jr.
 
       
 
  Name:   John R. Eckel, Jr.
 
  Title:   Chairman of the Board and Chief Executive Officer
 
       
 
       
 
            /s/ Sharon Robinson           SHARON ROBINSON

3